Citation Nr: 0826898	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  00-01 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as chemical dependency.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
December 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in December 1999 
and July 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  By the December 
1999 rating decision, the RO denied the TDIU claim.  
Thereafter, by the July 2002 rating decision, the RO found 
that new and material evidence had not been received to 
reopen the previously denied claim of service connection for 
an acquired psychiatric disorder.

The veteran provided testimony at hearings conducted before 
the undersigned Veterans Law Judge in September 2002 and 
January 2005.  Transcripts of both hearings have been 
associated with the veteran's VA claims folder.

This case was previously before the Board in June 2002, 
December 2002, and May 2005.  In June 2002, the Board 
remanded the appeal to comply with the veteran's request for 
a Board hearing, which as indicated in the preceding 
paragraph was accomplished in September 2002 and again in 
January 2005.  His appeal was subsequently remanded in 
December 2002 for additional notification and evidentiary 
development.  Thereafter, in May 2005 the Board determined 
that new and material evidence had been received to reopen 
the previously denied acquired psychiatric disorder claim, 
but that additional development was required with respect to 
the underlying service connection claim as well as the TDIU 
claim.  Accordingly, these issues were again remanded for 
additional notification and evidentiary development.

The case has now been returned to the Board for further 
appellate consideration.  As a preliminary matter, the Board 
finds that the prior remand directives have been satisfied.  
Thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that when this case 
was last before it in May 2005 it also denied the veteran's 
claim for a rating in excess of 50 percent for his service-
connected chronic headaches.  Nothing in the record indicates 
the veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  Accordingly, the 
Board no longer has jurisdiction over that issue.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding that the veteran has 
an acquired psychiatric disorder that was incurred in or 
aggravated by active service, to include as secondary to his 
service-connected chronic headaches.

3.  The veteran's only service-connected disability is 
chronic headaches, which is evaluated as 50 percent 
disabling.

4.  The preponderance of the medical and other evidence of 
record does not reflect that the veteran is unable to obtain 
and/or maintain substantially gainful employment due solely 
to his service-connected chronic headaches.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, claimed as chemical 
dependency, was not incurred in or aggravated by active 
service, nor is it secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, and 3.310 (2007).

2.  The criteria for assignment of a TDIU are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.340, and 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, because the VCAA was 
enacted after the initial adjudication of the veteran's TDIU 
claim by the RO, it was impossible to provide notice of the 
VCAA before the initial adjudication in that claim.  Indeed, 
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.  See VAOGCPREC 
7-2004.  Under such circumstances, the United States Court of 
Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the veteran was sent VCAA-compliant 
notification regarding his TDIU claim by correspondence dated 
in July 2002, October 2003, January 2004, July 2005, and 
March 2007, followed by readjudication of the TDIU claim by 
Supplemental Statements of the Case beginning in November 
2003.  The letters beginning in October 2003 also addressed 
the psychiatric disorder claim, as did a March 2002 letter 
which was clearly sent prior to the July 2002 rating decision 
that is the subject of this appeal.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate the current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the March 2007 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has identified the 
existence of any other relevant evidence that has not been 
obtained or requested.  Further, he has had the opportunity 
to present evidence and argument in support of his claims, to 
include at the September 2002 and January 2005 Board 
hearings.  Moreover, he was accorded VA medical examinations 
regarding this case in November 2003 and August 2006 with 
supplemental medical opinions/addendums in September 2006 and 
April 2007.  Consequently, for these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Initially, the Board notes that the veteran's psychiatric 
condition was clinically evaluated as normal on his January 
1981 enlistment examination.  His service medical records 
reflect that in June 1981 he was seen in the urology clinic, 
felt to be intoxicated and referred to the emergency room.  
Alcohol abuse was diagnosed in July 1981.  Multiple records 
indicate treatment for headaches beginning in December 1981.  
A December 1983 psychiatric consultation report includes a 
diagnosis of mixed personality disorder.  A subsequent 
February 1984 psychology consultation report includes an 
impression of mixed personality disorder, severe, that 
existed prior to service, with histrionic, passive-aggressive 
and antisocial traits and somatic complaints secondary to 
poor coping skills.  He was subsequently hospitalized in July 
1984 for alcohol detoxification and rehabilitation.  
Discharge diagnoses include chronic alcohol abuse and history 
of poly drug abuse.  He was again admitted for detoxification 
treatment due to alcohol abuse in September 1984. 
Nevertheless, it does not appear he was diagnosed with an 
acquired psychiatric disorder subject to service connection 
while on active duty.  In fact, his psychiatric condition was 
again clinically evaluated as normal on his November 1984 
separation examination.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (The normal medical findings at the time of 
separation from service ... is probative evidence against the 
claim.).

The Board acknowledges at this juncture that the veteran has 
been diagnosed with a personality disorder and polysubstance 
abuse.  However, service connection cannot be established for 
either disability as a matter of law.

Under the law, congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(Emphasis added).  Consequently, service connection cannot be 
established for the veteran's personality disorder.

Regarding the medical findings of drug and alcohol 
dependence, the Board notes that with respect to claims filed 
after October 31, 1990, service connection may not be granted 
for such abuse on the basis of service incurrence or 
aggravation.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. § 
3.301(a); VAOPGCPREC 2-98.

With respect to an acquired psychiatric disorder, the Board 
acknowledges that the veteran has received treatment for 
psychiatric problems for many years.  For example, a 
September 1985 admission record from a private hospital shows 
an admitting diagnosis of adjustment disorder with depressed 
mood.  A January 1987 VA neuropsychiatric examination report 
includes diagnoses of major depression, suicidal, substance 
abuse disorder, and mixed alcohol and cocaine and gender 
identity issues.  A June 1991 VA examination diagnosed 
chronic headaches, associated with major depression.  A 
subsequent July 1992 VA mental disorders examination 
diagnosed major depression with psychiatric features and 
alcohol abuse.  The most recent VA medical examination on 
this issue in August 2006 diagnosed mood disorder.

Despite the foregoing, the Board observes that no competent 
medical opinion is of record which links the etiology of any 
acquired psychiatric disorder to a disease or injury incurred 
in or aggravated by his active service.  Moreover, the 
veteran does not contend such a relationship to active 
service.  Rather, he contends that his acquired psychiatric 
disorder is secondary to his service-connected chronic 
headaches.

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board acknowledges that the provisions of 38 C.F.R. § 
3.310 were revised during the pendency of this case, and are 
effective from October 10, 2006.  See 71 Fed. Reg. 52,744-
52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added regarding aggravation of nonservice-connected 
disabilities.  The expressed purpose of this revision was to 
conform the regulation to the Court's holding in Allen, 
supra, under which a veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  As both the Board and the RO were already 
required to consider whether service connection was warranted 
on the basis of aggravation of the nonservice-connected 
disability pursuant to the holding in Allen, there is no 
prejudice to the veteran by proceeding with the adjudication 
of this case.  See Bernard, supra.  Moreover, this regulation 
was in effect when the case was last adjudicated below via 
the April 2008 SSOC.  

In this case, the Board notes that there are competent 
medical opinions of record which both support and refute the 
veteran's claim of secondary service connection.  

The evidence in support of the veteran's claim includes a 
June 1996 memorandum opinion, in which a VA clinician opined 
that the veteran's headache condition would make his nervous 
condition worse because of the low tolerance for stress.  In 
addition, a July 2004 VA discharge summary prepared by a VA 
psychiatric staff physician expressed the belief that the 
veteran's headaches and insomnia are consistent with a 
schizoaffective disorder and are part of his illness.  The 
physician explained how the psychiatric treatment of the 
veteran, including medication, markedly improved the 
veteran's headaches.  The VA physician then opined that the 
veteran's headaches and insomnia are directly caused by his 
schizoaffective disorder.

However, the Board finds multiple deficiencies in the 
supporting evidence.  First, neither the June 1996 VA 
clinician or the July 2004 VA staff psychiatrist indicated 
that they had reviewed the veteran's VA claims folder.  As 
such, neither of their opinions appears to be based upon a 
clear understanding of the history of the veteran's headaches 
and acquired psychiatric disorder as documented by the 
evidence of record.  In Elkins v. Brown, 5 Vet. App. 474, 478 
(1993), the Court rejected a medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents that would have enabled him to form an opinion on 
service connection on an independent basis.  See also Swann 
v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of 
the claims file, an opinion as to etiology of an underlying 
disorder can be no better than the facts alleged by the 
veteran).  

Moreover, it does not appear that the clinician who 
promulgated the June 1996 memorandum opinion actually 
examined the veteran in conjunction with this opinion.  

The Board also notes that the July 2004 VA staff psychiatrist 
did not state that the veteran's headaches caused his 
acquired psychiatric disorder - and in fact stated the 
reverse.  However, as noted in May 2005, the Board did find 
that it begs the question of whether the veteran's headaches 
shown in service were, in fact, initial manifestations of his 
currently diagnosed psychiatric disorder.  Accordingly, the 
case was remanded to obtain clarification as to whether the 
psychiatric disorder is causally related to active service, 
to include as secondary to a service-connected disability.

In accord with the Board's remand, the veteran underwent a 
new VA examination in August 2006, which, as already noted, 
resulted in a diagnosis of mood disorder.  The examiner 
stated at that time he could not complete the examination 
report as the veteran's claims folder was unavailable for 
review.  In the September 2006 addendum, the examiner - who 
it is observed is Board Certified in Psychiatry and Neurology 
- noted that the claims folder had been reviewed.  Based upon 
this review, the examiner opined that: 1) it was unlikely 
that headaches found in service were initial manifestations 
of the veteran's current psychiatric disorder; 2) it was 
likely that the current psychiatric disorder was aggravated 
by headaches; and 3) it was unlikely that the veteran's 
current psychiatric disorder pre-existed the service.  
Although the examiner indicated that the psychiatric disorder 
was aggravated by the service-connected headaches, it was 
clarified in the April 2007 addendum that this was an editing 
oversight, and that it should have read "it is unlikely that 
his current psychiatric disorder is aggravated by 
headaches."  Moreover, the examiner provided a rationale for 
these opinions in the April 2007 addendum.

The Board also observes that prior medical opinions are of 
record which are against a finding of secondary service 
connection.  For example, a November 1995 VA psychiatric 
examiner, who had also evaluated the veteran in July of that 
year, opined that the veteran's acquired psychiatric disorder 
was not related to his chronic headaches and that the 
etiology of his psychiatric disorder was not clear and 
undetermined.  In a June 1996 memorandum opinion/addendum 
that VA examiner opined that the veteran's headaches did not 
cause his nervous condition-psychiatric symptoms and said 
there was no connection between the headaches and the 
veteran's psychiatric symptoms.  Further, an October 1998 VA 
psychiatric examination conducted by a different examiner, 
who reviewed the veteran's records, agreed with previous 
medical opinions to the effect that the veteran's headaches 
were not the etiology of his emotional problem.  The October 
1998 VA examiner stated that the veteran's headaches were an 
integral part of his emotional problems and when those 
problems were aggravated, so were his headaches that he 
perceived as occurring under a good deal of stress and 
associated with feeling depressed.  The diagnosis was major 
depression with psychotic features.  In short, as with the 
July 2004 VA staff psychiatrist, the October 1998 VA examiner 
indicated that the nonservice-connected psychiatric disorder 
aggravated the service-connected headaches, and not vice-
versa.  A similar assertion appears to have been advanced by 
a VA staff psychiatrist in February 2002, in that the 
psychiatrist noted the continued treatment of the veteran for 
schizophrenia, that the illness was very stressful, and that 
stress was a component of having headaches.

In view of the foregoing, the Board finds that the 
preponderance of the competent medical and other evidence of 
record is against a finding that the veteran has an acquired 
psychiatric disorder that was incurred in or aggravated by 
active service, to include as secondary to his service-
connected chronic headaches.  

II.  TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In this case, the veteran's chronic headaches is his only 
service-connected disability.  As indicated in the 
Introduction, it is currently evaluated as 50 percent 
disabling.  Consequently, he is not entitled to assignment of 
a TDIU on a schedular basis.  See 38 C.F.R. §§ 3.340, 
4.16(a).

Because the veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  Although the 
Board may not assign an extra-schedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Board may consider whether remand 
to the RO for referral to those officials is warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); see also VAOGCPREC 
6-96.

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
A high rating in itself is a recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  Id.

In this case, as detailed below, the Board previously 
determined in May 2005 that the veteran's headaches did not 
warrant consideration of an extraschedular rating based upon 
marked interference with employment.  Nothing in the evidence 
added to the record since that determination warrants a 
change in that finding.

The Board finds that the preponderance of medical and other 
evidence of record does not reflect that the veteran is 
unable to obtain and/or maintain substantially gainful 
employment due solely to his service-connected disability.  
Granted, there are medical opinions of record from a VA 
psychiatrist dated in June 2000 and February 2002 indicating 
difficulty with employment from the headaches.  For example, 
in June 2000 the psychiatrist opined that given the veteran's 
daily headaches, the psychiatrist could not imagine the 
veteran being able to obtain or maintain substantial gainful 
employment.  In February 2002, the psychiatrist stated, in 
part, that the veteran's "headaches make his working 
impossible at times."  

However, as indicated in the May 2005 Board decision, VA 
neurologic examiners in October 1999 and November 2003 
concluded that the veteran was not unemployable due solely to 
his service-connected headaches.  Critically, the 2003 VA 
examination included a review of the veteran's claims folder 
and, as such, was able to take into consideration the 
veteran's entire disability picture.  In view of this fact, 
the Board concluded that the veteran's headaches did not 
warrant consideration of an extraschedular rating based upon 
marked interference with employment.  Moreover, the Board 
observes that as the psychiatrist treated the veteran for his 
acquired psychiatric disorder as well as chronic pain 
syndrome related to headaches, it appears that these opinions 
regarding employability may reflect the impairment of both 
disabilities. 

The Board further notes that the evidence of record reflects 
that the veteran's unemployability is due to his acquired 
psychiatric disorder, either by itself or in concert with the 
service-connected headaches.  For example, an October 1986 
Social Security Administration (SSA) disability determination 
found the veteran to be  totally disabled as of August 1985 
due to schizophrenia-paranoid type, with 


psychotic features, antisocial personality disorder and 
alcohol abuse.  A February 1998 SSA record indicates that his 
disability benefits were continued, with a primary diagnosis 
of schizophrenia, chronic undifferentiated type and a 
secondary diagnosis was headaches.  A June 1998 statement 
from the veteran's personal physician opined, in part, that 
the veteran had schizophrenia and was severely disabled from 
all occupations.  Records from December 1998 reflect that the 
veteran's treating VA psychiatrist stated that the veteran 
was unable to work for more than several weeks due to 
exacerbations of psychotic symptoms.  Further, in the April 
2007 opinion/addendum, the VA examiner opined, in pertinent 
part, that it was less likely than not that the veteran had 
the ability to obtain and retain substantial gainful 
employment due to mood disorder.  

The examiner also indicated in April 2007 that any such 
opinion regarding headaches would be based on speculation.  
An award of VA benefits may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(defines "reasonable doubt" as a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility); see also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 
127 (1998).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose, supra.  Although 
the Board does not dispute he experiences significant 
impairment due to his service-connected headaches, this is 
adequately reflected by the current 50 percent evaluation, 
which under Diagnostic Code 8100 reflects headaches that are 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a; see also Van Hoose, supra (a high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment).

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
TDIU in this case.



III.  Conclusion

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's 
current appellate claims, and the benefits sought on appeal 
must be denied.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as chemical dependency, is denied.

Entitlement to a TDIU due to service-connected disability is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


